Motions Granted; Memorandum Opinion filed July 11, 2017, Withdrawn;
Appeal Reinstated, and Order filed July 27, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00377-CR
                                  ____________

                    TERRY DANELL WARD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                     Trial Court Cause No. 2017R-0011

                                    ORDER

      This court dismissed this appeal on July 11, 2017. Appellant and the State
both filed motions for rehearing, which we construe as motions to reinstate. The
motions are GRANTED. This court’s opinion filed July 11, 2017, is
WITHDRAWN, and our judgment of that date is VACATED. The appeal is ordered
REINSTATED. The reporter’s record is due by August 28, 2017.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.